PEARSON, Judge.
The appellants are an infant daughter, who brought suit through her natural father and next friend, and the father, individually. The father and daughter appeal a judgment of the trial court holding that the daughter (pedestrian) and her father, the plaintiffs, are not entitled to recover the deductible portion of personal injury protection benefits from the defendant insurer of a tort-feasor.
The basic facts are not in dispute. The father took out an automobile insurance policy on his own car. This policy had a $2,000 personal injury protection deductible provision. His young daughter was á pedestrian when hit by a car insured by the appellee Prudential Property & Casualty Insurance Company. Prudential paid the father its liability limits of $15,000. The father and daughter then brought this action against Prudential to recover the $2,000 personal injury protection section of the father’s policy. The trial court ruled that Section 627.739,1 Florida Statutes (1977), precluded recovery by the father on behalf of his daughter of the $2,000 deductible portion of personal injury protection benefits.
The appellants, having failed to show any reason that the statute does not apply, we find no error. The judgment of the trial court is affirmed.
Affirmed.

. “627.739 Personal injury protection; optional limitations; deductibles, optional methods of payment for repair work. — In order to prevent duplication with other private or governmental insurance or benefits for senior citizens and others with access to such insurance or benefits, each insurer providing the coverage and benefits described in § 627.736(1) shall offer to the named insureds modified forms of personal injury protection as described in this section. Such election may be made by the named insured to apply to the named insured alone, or to the named insured and dependent relatives residing in the same household. Any person electing such modified coverage, or subject to such modified coverage as a result of the named insured’s election, shall have no right to claim or to recover any amount so deducted from any owner, registrant, operator, or occupant of a vehicle or any person or organization legally responsible for any such person’s acts or omissions who is made exempt from tort liability by §§ 627.730-627.741. Premium reductions for each modification or combination of modifications shall be adequate to recognize the reduction in hazard and shall be subject to the approval of the Department of Insurance.” [Emphasis Added]